DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al., US 9350341 B2.
Fig. 1 of Lee et al. discloses a circuit comprising:  a controller (12); a power transformer (20) comprising a first output voltage terminal providing a first voltage  V1 (+VOUT) and a second output voltage terminal providing a second voltage V2 (-VOUT) and wherein the controller is used to control an amount of voltage of one or more of V1 and V2 based on a feedback signal (signal through 40, 30); and a power storage element (C2) configured to store power supplied by the second output voltage, wherein the first output voltage terminal is configured to supply power to a remote entity until a load power requirement of the remote entity exceeds a threshold power level.  332 can be read as an error amplifier.

4.	Claims 1-8 and 11-17 are rejected under 35 U.S.C. 102a1 as being anticipated by Seeman, US 10892686 B2.
5.	Fig. 3 of Seeman discloses a circuit comprising:  a controller (338); a power transformer (T1) comprising a first output voltage terminal providing a first voltage (voltage on the path  through L4) and a second output voltage terminal providing a second voltage (voltage on the path  through L3) and wherein the controller is used to control an amount of voltage of one or more of V1 and V2 based on a feedback signal (signal through 332, 337, 335, 336, 338); and a power storage element (Cout) configured to store power supplied by the second output voltage, wherein the first output voltage terminal is configured to supply power to a remote entity until a load power requirement of the remote entity exceeds a threshold power level.  332 can be read as an error amplifier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seeman, US 10892686 B2 in view of Lee et al., US 9350341 B2.
Although Seeman does not an opto-coupler, Lee et al. has such teaching in Fig. 1 (PD PT in 30).  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Lee et al. in the circuit of Seeman in order to have an optimum working condition for the circuit.
Claims 9, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 9350341 B2 in view of Seeman, US 10892686 B2.
Although Lee et al. does not have the error amplifier, Seeman has such teaching in Fig. 3. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Seeman in the circuit of Lee et al. in order to have an optimum working condition for the circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843      
September 30, 2022